MAYFIELD, J.
This is an appeal from the ruling of the trial court in granting a motion for a new trial.
The trial court properly granted the new trial, in an attempt to correct errors through which it probably led the jury to render a verdict for the defendant. Had the trial court refused the motion we would have no hesitancy in reversing such action. The plaintiff, under the undisputed evidence, was entitled to the affirmative charge. The defendant, under its own evidence, owed the plaintiff $3,500 as principal and interest thereon, after demand, and failure to pay. Neither the defendant nor E. G. Barker, Jr., its general manager and plaintiff’s son-in-law, had any right or power to cancel the debt due the plaintiff from the defendant company by giving Barker a credit on its books for a like amount.
The contrary of this proposition was the only defense attempted, and the defense utterly failed, in that no authority was shown for such manipulation.
It results that the judgment or order granting a new trial was correct, and it is affirmed.
Affirmed.
Anderson, C. J., and Somerville and Thomas, JJ., concur.